Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,6 are rejected under 35 U.S.C. 102a2 as being anticipated by Collins 20090112630
Regarding Claim 1, 
A device translation server in communication with first and second location devices via a wireless communication network, the device translation server programmed to execute commands to:
Collins is a system for collecting, communicating, displaying information from multiple medical devices.  (Collins, abstract).   Collins discloses that the system uses protocol translation to collect data from devices’ protocols to a common protocol.  (Collins, para 0010, “The system may also have a plurality of data communication modules which are also referred to herein as medical device adapters (MDA's). Each MDA may have a second controller and a device connector coupled to the second controller and coupleable to a respective patient care device of the plurality of patient care devices to receive data therefrom. Each MDA may have a transmitter coupled to the respective second controller and operable to transmit local wireless signals to the receiver of the local data collection module according to the first wireless communication protocol. The controller of each of the plurality of MDA's may be programmed to convert the data received from the plurality of patient care devices according to unique device data protocols of the respective patient care devices into data according to a common data protocol and then to signal the associated transmitter to transmit the data so converted to the local data collection module as part of the local wireless signals. In other embodiments, the MDA may simply transmit the data in the data format it is received from the respective care devices. Data conversion then may take place at the local data collection module or even further remotely, such as at a server or other computer device coupled to the hospital Ethernet.”)  

- receive first information transmitted from the first location device, the first information formatted in a first device-specific protocol;
- receive second information transmitted from the second location device, the second information formatted in a second device-specific protocol that is different from the first device-specific protocol;

“A location device that sends or receives at least one signal which is used to determine a location of the MDA, and therefore, the location of the patient care device in a healthcare facility may be coupled to, or included in, the data communication module as alluded to above. The location device may have circuitry that is coupled to the controller. The location device may comprise a location tag coupled to a housing of the data communication module. The location device may comprise an ultrasound emitter, an ultrasound receiver, or an ultrasound transceiver.” (Collins, para 0021)

- translate the first information from the first device-specific protocol into a common protocol;
- translate the second information from the second device-specific protocol into the common protocol; and
(Collins, para 0010, “The system may also have a plurality of data communication modules which are also referred to herein as medical device adapters (MDA's). Each MDA may have a second controller and a device connector coupled to the second controller and coupleable to a respective patient care device of the plurality of patient care devices to receive data therefrom. Each MDA may have a transmitter coupled to the respective second controller and operable to transmit local wireless signals to the receiver of the local data collection module according to the first wireless communication protocol. The controller of each of the plurality of MDA's may be programmed to convert the data received from the plurality of patient care devices according to unique device data protocols of the respective patient care devices into data according to a common data protocol and then to signal the associated transmitter to transmit the data so converted to the local data collection module as part of 


- provide the first and second information to a user interface.
(Collins, para 0016, “The system may also have a display communicatively coupled to the local data collection module and operable to display information indicative of the data received by the local data collection modules from some or all of the data communication modules. The display may be coupled to a hospital bed or may be included as part of a tablet or may be included as part of a remote computer or may be included as part of a local computer or may be included as part of a hand-held wireless device such as a personal data assistant (PDA). In some embodiments, the display is integrated with the circuitry of the local data collection module and carried by a common housing that is mounted to a room wall, or a headwall, for example. In some embodiments, the display may show the types of equipment with which the local data collection module is in communication to receive data without showing the data being received. In such embodiments, the local data collection module may simply send the data to another computer device, such an EMR computer, via the hospital Ethernet for automatic logging in the patient's record. The EMR computer may be configured to prompt a user to accept the data prior to logging the data in the patient's record.”)

Regarding Claim 2, Collins discloses the claim 1.  
wherein the common protocol is an industry standard protocol or a proprietary protocol that is different from the first and second device-specific protocols.


Regarding Claim 4, Collins discloses the server of claim 1.

- communicate user credentials for the first location device via the wireless communication network using the first device-specific protocol; and
- communicate user credentials for the second location device via the wireless communication network using the second device-specific protocol.

(Collins, para 0011, “The local data collection module may be coupled to a hospital bed or may even be included as part of the circuitry of the hospital bed. The local data collection module may be 

Regarding Claim 6, Collins discloses the server of claim 1.
wherein one or both of the first and second device-specific protocols are selected from group consisting of XML, SOAP over HTTP, WSDL, UDDI, SMTP, binary encoding over TCP, ReFlex, GPRS, EDGE, Mobitex, CDMA, EVDO, VSAT, wired LAN, Wired WAN, message queues via Microsoft Windows MSMQ.

(Collins, para 0063, “A system 10 for collecting, communicating, analyzing, and/or displaying data from a plurality of patient care devices 12 is shown in FIG. 1. System 10 has a local data collection 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 



The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3,5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins in view of Barowski 20080288768

Regarding Claim 3, Collins discloses the claim 1.  

Collins does not explicitly disclose
- transmit a script using the first device-specific protocol to reprogram the first location device over-the-air via the wireless communication network; and
- transmit a script using the second device-specific protocol to reprogram the second location device over-the-air via the wireless communication network.
Barowski is directed to a system for reprogramming devices.  (Barowski, abstract).   Barowski discloses that protocol translation device can translate reprogramming commands to devices.  (Barowski, para 0012, “So that a manufacturer of a functional group or mechanized device at a higher level than the at least two control devices can still work with his own reprogramming protocol which will 

Regarding Claim 5, Collins discloses the server of claim 1.

further programmed to execute commands to:
communicate messages to and from the first location device via the wireless communication network using the first device-specific protocol; and
communicate messages to and from the second location device via the wireless communication network using the second device-specific protocol.
See prior art rejection of claims 1, 3
Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins in view of Grenzberg 20070050332

Regarding Claim 7, Collins discloses the server of claim 1.
Collins does not explicitly disclose
wherein the first information comprises first information in first units of measurement, the second information comprises second information in second units of measurement that are different from the first units of measurement, and the device translation server is programmed to execute commands to:
convert the first units of measurement for the first information and the second units of measurement for the second information into common units of measurement; and - provide the first and second information to a user interface device in the common units of measurement. 

Grenzberg is directed to a search aggregator.  (Grenzberg, abstract).  Grenzberg discloses that when aggregating data, it is known that sources may present different measurement units, and a conversion unit may be implemented to present common data for comparison.  (Grenzberg, para 0007, “Another embodiment of the disclosure relates to a method for providing comparative product information of related products by receiving a search criteria defining a product category, the search criteria identifying one or more attributes of the product; searching a primary database for all products matching the attribute of the product to form a search result; ranking the products identified in the search results in an order; identifying one or more measurement units corresponding to each attribute; selecting a common measurement unit for each attribute; and converting the measurement unit for each attribute to correspond to the common measurement unit to thereby provide comparative 


Conclusion


Relevant art not relied on but made of record include
Nielsen 20090287369 is directed to a vehicle telematics system that uses protocol conversion to allow third parties to use proprietary telematics data.  (Nielsen, para 0004, 05, 26)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687